[Cite as State ex rel. Hundzsa v. Pittman, 2015-Ohio-140.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO ex rel.                                    :   PER CURIAM OPINION
MICHAEL D. HUNDZSA,
                                                         :
                 Relator,                                    CASE NO. 2014-P-0066
                                                         :
        - vs -
                                                         :
HONORABLE LAURIE PITTMAN, et al.
                                                         :
                 Respondents.
                                                         :


Original Action for Writ of Procedendo.

Judgment: Petition dismissed.


Michael D. Hundzsa, pro se, PID# A652-068, Belmont Correctional Institution, P.O.
Box 540, 68518 Bannock Road, St. Clairsville, OH 43950 (Relator).

Victor V. Vigluicci, Portage County Prosecutor, and Denise L. Smith, Chief Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondents).



PER CURIAM

        {¶1}     Pending before this court is relator, Michael D. Hundzsa’s, Alternative Writ

of Procedendo (Original Action), filed on November 3, 2014. Hundzsa seeks to have

this court compel respondent, Judge Laurie J. Pittman of the Portage County Court of

Common Pleas, “to issue a ruling” on Hundzsa’s July 17, 2014 Motion to Sentence

pursuant to Ohio Revised Code §2941.25(A) and Crim.Rule 52(B), “directing that

Realtor’s [sic] commercial charged crime of a Failure of Notice for change of address,
conviction be rescinded” and that the court “lacked subject-matter and personal

jurisdiction.” Hundzsa further seeks to have this court notify the Ohio Department of

Rehabilitation and Corrections that “the trial court of facts is in violation of R.C. §

109.57.1 of the corporate compact/contract constitution by initiating false claims using

the State Courts.”

      {¶2}   On December 9, 2014, Judge Pittman filed two Motions to Dismiss the

original action on the grounds that, on November 18, 2014, she denied Hundzsa’s July

17, 2014 Motion to Sentence.

      {¶3}   A writ of procedendo is “an order from a court of superior jurisdiction to

one of inferior jurisdiction to proceed to judgment,” and “is appropriate when a court has

either refused to render a judgment or has unnecessarily delayed proceeding to

judgment.” State ex rel. Davey v. Owen, 133 Ohio St. 96, 106, 12 N.E.2d 144 (1937),

and State ex rel. Crandall, Pheils & Wisniewski v. DeCessna, 73 Ohio St. 3d 180, 184,

652 N.E.2d 742 (1995). “[P]rocedendo will not issue to compel the performance of a

duty that has already been performed.” State ex rel. Clay v. Gee, 138 Ohio St. 3d 151,

2014-Ohio-48, 4 N.E.3d 1026, ¶ 5.

      {¶4}   In the present case, Judge Pittman ruled on Hundzsa’s July 17, 2014

Motion to Sentence after the filing of this original action, thus rendering the issuance of

a writ for procedendo moot. We further note that the writ “does not in any case attempt

to control the inferior court as to what that judgment should be.” Davey at 106; State ex

rel. Levin v. Sheffield Lake, 70 Ohio St. 3d 104, 106, 637 N.E.2d 319 (1994)

(procedendo “never attempts to control how the inferior court rules”).




                                            2
      {¶5}     For the foregoing reasons, Judge Pittman’s Motions to Dismiss are

granted.     Hundzsa’s Alternative Writ of Procedendo (Original Action) is, hereby,

dismissed.



TIMOTHY P. CANNON, P.J., DIANE V. GRENDELL, J., CYNTHIA WESTCOTT RICE,
J., concur.




                                          3